Title: To George Washington from the Board of War, 25 April 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] April 25. 1780.
          
          We have the honor to inclose you the copy of a letter from the Governor of Maryland proposing the exchange of Lt Col. Conolly for Lieut. Col. Ramsay, the eldest prisoner of that rank in the Maryland Line. We will take the liberty of stating to your Excellency the facts that occur to us; respecting Lt Col. Conolly.
          It appears by the Journals of Congress of Decr 1st 1775, that Conolly & his associates were apprehended by the Committee of Frederick Town, who desired the advice of Congress with regard to the prisoners. On the 8th of the same month, Congress resolved that Conolly & his Associates should be confined in prison at Philadelphia at the Continental expence until the further order of Congress; from that time Conolly has been, whether in confinement or on parole, wholly under the direction of Congress.
          On the first of Novr last, Congress resolved that he should be considered as a prisoner of war, & exchangeable for a Lieut. Colonel in the Service of the States: Of this the Comy Genl of prisoners was duly notified. On the 13th day of Jany last Congress adopted a plan proposed

by the board for placing all prisoners under the direction of the Comy Genl of prisoners; a part of which plan (in order to induce the States to acquiesce in it) provided that Individual States should from time to time receive the first benefit of exchanges of prisoners taken by their respective Citizens; the residue of their prisoners to be applied to the Continental account. the journals of Congress containing this plan are herewith transmitted. It is under this provision that Maryland claims a right to Exchange Lt Col. Conolly, for Lt Col. Ramsay. We cannot deny the Justice of the claim: and think it rather a favorable circumstance that they are desirous of giving Conolly in exchange for a continental Officer. We now beg leave to submit the affair to your Excellencys direction; and to request (if your opinion of the claim coincides with ours) that you would take the measures requisite to effect the exchange. Col. Ramsay imagines every attempt will be fruitless unless Col. Conolly is permitted to go into New York personally to solicit the Exchange. We have the honor to be With the highest respect Yr Excellency’s Most Obed. Servts
          
            by ord.Ben. Stoddert Secy
          
        